DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 24 states “wherein the electro-tactile stimulator includes a second user interaction element non-contiguous to the first user interaction element and disposed so as to contact the finger of the user to provide stimulation.”  The term “non-contiguous” is not found within the specification, and therefore is seen as new matter as limitation can not be defined within the scope of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BROWN et al (US 2017/0200353).
Regarding claim 21, BROWN discloses a sensory augmentation system (abstract), comprising: an electro-tactile stimulator for wear on a finger of a user, the electro-tactile stimulator comprising: a first user interaction element disposed so as to contact the finger of the user to provide stimulation having a stimulation waveform (Figure 1-5, 8; paragraph 6-8, 24, 27-30); and a processor configured to: receive data corresponding to information to be communicated to the user (paragraph 24-27, 31-33); and cause the first user interaction element to provide the stimulation waveform to the finger of the user responsive to the received data (paragraph 28-30; wearable device worn in  direct contact with the skin.  Implementation can be a user’s skin anywhere in the user’s body).
Regarding claim 22, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  BROWN further discloses further comprising a driver in communication with the processor and the first user interaction element, wherein the processor generates an instruction responsive to receiving the data and provides the instruction to the driver (paragraph 8-10, 25, 32; haptic pattern based on mapped table).
Regarding claim 23, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  BROWN further discloses wherein the driver generates a stimulation having the stimulation waveform in response to the instruction and provides the stimulation to the first user interaction element (paragraph 8-10, 25, 32).
Regarding claim 24, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  BROWN further discloses wherein the electro-tactile stimulator includes a second user interaction element non-contiguous to the first user interaction element and disposed so as to contact the finger of the user to provide stimulation (Figure 2; paragraph 25; individual nodes can be non linear to each other).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 8, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 2018/0217667) in view of BROWN et al (US 2017/0200353).
Regarding claim 1, PARK discloses a sensory augmentation system (abstract), comprising: a first electro-tactile stimulator, wherein the electro-tactile stimulator comprises a ring for wear on a finger of a user, the first electro-tactile stimulator (paragraph 9-12, 44-47) comprising: at least one user interaction element driven by a driver and contactable to a human body to provide stimulation having a first stimulation waveform (paragraph 9-12, 44-47); and a signal generation and sensing processor configured to receive data corresponding to information to be comunicated to the user, wherein the signal generation and sensing processor generates a first instruction to the driver, the first instruction corresponding to the first stimulation waveform, and wherein the driver generates the stimulation having the first stimulation waveform in response to the first instruction (paragraph 9-12, 44-47).  However, PARK does not expressly disclose wherein the interaction element disposed on an interior surface of the ring.  In a similar field of endeavor, BROWN discloses at least one user interaction element disposed on an interior surface of a device and driven by a driver and contactable to a human body to provide stimulation having a first stimulation waveform (Figure 1-5, 8; paragraph 6-8, 24, 27-30). Therefore it would have been obvious to a person of ordinary skill in the art to modify PARK to include the teachings of BROWN, since BROWN states that such a modification would allow communication of notification to a user worn device.  Furthermore, as both inventions are analogous, such a modification would allow further tactile capabilities based on those taught by BROWN.
Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of PARK and BROWN further discloses wherein the signal generation and sensing processor is in electronic communication with a smartphone and receives data therefrom corresponding to text to communicate to a user via the first stimulation waveform (PARK - paragraph 46; BROWN – paragraph 27-30).
Regarding claim 9, PARK discloses a method of sensory augmentation (abstract), comprising: providing, by a computing device, a wireless transmission corresponding to text (paragraph 9-12, 44-47); receiving, by a first electro-tactile stimulator, the wireless transmission, wherein the first electro-tactile stimulator comprises a ring for wear on a finger of a user (paragraph 9-12, 44-47); generating, by a signal generation and sensing processor of the first electro-tactile stimulator, a first instruction to an electrode driver, the first instruction corresponding to a first stimulation waveform representing the text (paragraph 9-12, 44-47); generating, by the electrode driver, the first stimulation waveform in response to the first instruction (paragraph 9-12, 44-47); and providing, by an electrode array driven by the electrode driver, electrical stimulation to a human body, the electrical stimulation corresponding to the text (paragraph 9-12, 44-47).  However, PARK does not expressly disclose wherein the interaction element disposed on an interior surface of the ring.  In a similar field of endeavor, BROWN discloses at least one user interaction element disposed on an interior surface of a device and driven by a driver and contactable to a human body to provide stimulation having a first stimulation waveform (Figure 1-5, 8; paragraph 6-8, 24, 27-30). Therefore it would have been obvious to a person of ordinary skill in the art to modify PARK to include the teachings of BROWN, since BROWN states that such a modification would allow communication of notification to a user worn device.  Furthermore, as both inventions are analogous, such a modification would allow further tactile capabilities based on those taught by BROWN.
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of PARK and BROWN further discloses wherein the computing device is a smartphone and the wireless transmission corresponds to text to communicate to a user via the first stimulation waveform (PARK - paragraph 46; BROWN – paragraph 27-30).
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20180217667) in view of BROWN et al (US 2017/0200353) and further in view of VESCOVI et al (US 2020/0241641).
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of PARK and BROWN does not expressly disclose comprising a second electro-tactile stimulator, wherein the first and second electro-tactile stimulators are wearable on different fingers and localized in the sensory augmentation system according to triangulation.  In a similar field of endeavor, VESCOVI discloses comprising a second electro-tactile stimulator, wherein a first and second electro-tactile stimulators are wearable on different fingers and localized in the sensory augmentation system according to triangulation (Figure 10; paragraph 154).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of PARK and BROWN to include the teachings of VESCOVI, since VESCOVI states that such a modification would allow applications to be linked to different wirelessly connected devices.	
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of PARK and BROWN does not expressly disclose further comprising providing a second electro-tactile stimulator, wherein the first and second electro-tactile stimulators are wearable on different fingers.  In a similar field of endeavor, VESCOVI discloses further comprising providing a second electro-tactile stimulator, wherein the first and second electro-tactile stimulators are wearable on different fingers (Figure 10; paragraph 154).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of PARK and BROWN to include the teachings of VESCOVI, since VESCOVI states that such a modification would allow applications to be linked to different wirelessly connected devices.	
Claim(s) 4-7, 12-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK (US 20180217667) in view of BROWN et al (US 2017/0200353) and further in view of RUBIN et al (US 2021/0064132).
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein the driver drives a first user interaction element of the plurality of user interaction elements with the electrical stimulation having the first stimulation waveform and drives a second user interaction element of the plurality of user interaction elements with the electrical stimulation having a second stimulation waveform different from the first stimulation waveform (paragraph 9-12, 44-47).  However, the combination of PARK and BROWN does not expressly disclose wherein the at least one user interaction element is a component of an array of user interaction elements that comprises a plurality of user interaction elements spaced annularly around an interior surface of the ring.  In a similar field of endeavor, RUBIN discloses wherein the at least one user interaction element is a component of an array of user interaction elements that comprises a plurality of user interaction elements spaced annularly around an interior surface of a ring (Figure 34; paragraph 261-263).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of PARK and BROWN to include the teachings of RUBIN, since RUBIN states that such a modification would allow a greater amount of haptic sensations to be conveyed to a user.
Regarding claim 5, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein each waveform corresponds to a physical sensation representing a different alphabet character (paragraph 96-99).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein each waveform corresponds to a different alphabet character, and wherein the first instruction comprises data representing text (paragraph 96-99).
Regarding claim 7, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of PARK and BROWN does not expressly disclose further comprising glasses having a built-in image projector configured to project an image corresponding to the text.  In a similar field of endeavor, RUBIN discloses further comprising glasses having a built-in image projector configured to project an image corresponding to the text (Figure 31, 33, 34; paragraph 68, 69, 246, 247). Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of PARK and BROWN to include the teachings of RUBIN, since RUBIN states that such a modification would allow display of objects within an augmented or virtual reality environment.
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein the electrode driver drives a first electrode of the plurality of electrodes with the electrical stimulation having the first stimulation waveform and drives a second electrode of the plurality of electrodes with the electrical stimulation having a second stimulation waveform different from the first stimulation waveform (paragraph 9-12, 44-47).  However, the combination of PARK and BROWN does not expressly disclose wherein the at least one user interaction element is a component of an array of user interaction elements that comprises a plurality of user interaction elements spaced annularly around an interior surface of the ring.  In a similar field of endeavor, RUBIN discloses wherein the at least one user interaction element is a component of an array of user interaction elements that comprises a plurality of user interaction elements spaced annularly around an interior surface of a ring (Figure 34; paragraph 261-263).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of PARK and BROWN to include the teachings of RUBIN, since RUBIN states that such a modification would allow a greater amount of haptic sensations to be conveyed to a user.
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein each waveform corresponds to a physical sensation representing a different alphabet character (paragraph 96-99).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  PARK further discloses wherein each waveform corresponds to a different alphabet character, and wherein the first instruction comprises data representing text (paragraph 96-99).
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, the combination of PARK and BROWN does not expressly disclose further comprising projecting, by glasses having a built-in image projector, an image corresponding to the text.  In a similar field of endeavor, RUBIN discloses further comprising glasses having a built-in image projector configured to project an image corresponding to the text (Figure 31, 33, 34; paragraph 68, 69, 246, 247). Therefore it would have been obvious to a person of ordinary skill in the art to modify the combination of PARK and BROWN to include the teachings of RUBIN, since RUBIN states that such a modification would allow display of objects within an augmented or virtual reality environment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624